      Case 3:21-mj-01355-MCR Document 2 Filed 07/14/21 Page 1 of 1 PageID 31

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                               CASE NO. 3:21-mj-1355-MCR

HOWARD JOHNSON
                                      /

                                                 Defense Atty.: WAFFA HANANIA
                                                     AUSA: D. RODNEY BROWN

 JUDGE:            Monte C. Richardson     DATE AND TIME               July 14, 2021
                   U.S. Magistrate Judge                         2:03 PM – 2:15 PM
                                                                      12 MINUTES
 DEPUTY CLERK:     Sharon Spaulding        TAPE/REPORTER        Digital

 INTERPRETER       None Required           PRETRIAL/PROBATION   KIMBERLY BARRETT



                              CLERK’S MINUTES

PROCEEDINGS:              INITIAL APPEARANCE/RULE 5

Defendant arrested by United States Marshal Service on July 14, 2021 on an
Indictment out of the Southern District of Georgia.

Court requested presence of counsel for possible appointment.

Defendant advised of rights, charges, penalties and special assessment.

Defendant requested court appointed counsel. Defendant placed under oath
and questioned regarding financial ability to employ counsel. Based on
Defendant’s financial affidavit, the Court appoints the Federal Public
Defender.

Government orally moved for detention.

Parties request for continuance of detention hearing until July 16, 2021 is
GRANTED

Detention set before Judge Monte C. Richardson on July 16, 2021 at 11:00
am.
